PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Glebov et al.
Application No. 16/458,234
Filed: 1 Jul 2019
For: Large Bandwidth Volume Holographic Phase Converter Apparatus, Methods, and Applications
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the request for refund filed October 12, 2020. 

The request for refund is GRANTED.

Applicant files the above request for refund of $700, stating in part that “[a]pplicant respectfully requests a refund . . . of  $700 . . . On May 29, 2020, a Petition to Revive, Response and an extension of time were filed paying the fee of $700.  Since the $700 extension of time fee filed with the petition on May 29, 2020 was subsequent to the maximum extendable time period for reply, petitioner is requesting a refund”.    

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  The fee of $700 was refunded to petitioner’s credit card on February 12, 2021.

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 




/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions